DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the Appeal Brief filed 3/26/21 and further review of prosecution history of record in the application, new issues have been discovered and are addressed below.  The Final Rejection of 3/12/21 and Restriction Requirement of 1/8/21 are withdrawn. PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                                        
Drawings
The drawings filed 11/13/18 are non-compliant with the manner of submitting amendments as per 37 CFR 1.121.  The sheets submitted are not properly identified in the top margin as “Replacement 
Specification
The amendment filed 11/13/18 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the different configurations including combination of elements not previously presented – a circular shape vacuum chamber and top part as a dome to better withstand negative pressure; see Specification, Brief Summary of the Invention, etc.; materials provided for different chambers i.e. plastic;  proprietary container discussion of a closed type; expansion of modes of operation not previously discussed; see Specification amendments including but not limited to:
The vacuum chamber is of circular shape to better withstand the negative pressure. The vacuum chambers are formed by a dome as the top part and the base unit as the bottom part. Between the top part and the bottom part is an airtight element. The vacuum port is on the base unit.
	The discussion of Fig. 4; and the last paragraphs including newly introduced procedures: 
The next vacuuming cycle will end at the end of the 3-second delay mentioned above. In summary, Marinating Mode 1 consists of five vacuuming cycles as described above and totals about 30 minutes.Marinating Mode 2 logics are shown on FIG 7, starting with "marinating 2 switch on" block. The user will press the ma2 button 9 on FIG 1 to start this mode. Marinating Mode 2 is similar to marinating Mode 1, except the delay period is 30 minutes instead of 5 minutes. Also, there is no repeat of the vacuuming cycle as in Mode 1.At any time into an operation, when cancel button 8 is pressed, the vacuum pump 5 will stop and release valve 3 will open to bring the pressure inside the vacuum chamber to that of the ambient.While the preferred embodiments of the invention have been described, modifications may be made without .

Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities:   The term “i.e.” is not properly used:  The term “i.e.” should be replaced with “e.g.”
Merriam-Webster: “I.e. is an abbreviation for the phrase id est, which means "that is." I.e. is used to restate something said previously in order to clarify its meaning. E.g. is short for exempli gratia, which means "for example." E.g. is used before an item or list of items that serve as examples for the previous statement.” 

The situations in the specification are “examples” and should be indicated as such; correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The evacuation appliance of claim 1 comprising a plastic dome on top of a circular base unit is not supported by the original disclosure; e.g. see fig. 3:
	Original claims 1 and 2 filed 09/18/2018 do not cite “plastic:”
The general structure of the chamber is made of “glass” in claim 1 (original)
The specific structure of the chamber for a wine bottle in claim 2 (original) is made of “plexiglass.”
Note that “plexiglass” is a term for poly(methyl methacrylate) a specific class of plastics,   Plexiglass is not generic for plastic; they are terms of different scope.   For example, polycarbonate, a different type of plastic often-used transparent applications is an unrelated polymer and not type of plastic applicant had possession as of the time of the filing of the application on 9/19/2018.   
	The term “plastic” is only used in the disclosure, as originally filed, in the background.
As the disclosure as a whole, including the original claims, fails to support the term “plastic,” it constitutes new matter in the claims.   
Regarding the use of a plastic dome on top of a base “generically,” this general configuration was originally only stated for a “wine bottle” configuration (figure 5).   There is no support in the original disclosure including the original drawings for the generic structure claimed.   A species, in this instance a structure for wine bottles, does not support the generic configuration.  The applicant has three distinct structures set forth in the original drawings dated 09/19/2018

    PNG
    media_image1.png
    617
    684
    media_image1.png
    Greyscale

Figure 3: corresponding to “universal” system with the vacuum / control unit on top
Figure 4: an appliance with a door on the front
Figure 5:  a “wine bottle” system
	
Claim 1 as now claimed corresponds to changed figures 3 and 4, this is “new” configuration that was created by taking different pieces of the original “universal” system, the “wine bottle” system, and other places in the specification.   While applicant may have support for these individual pieces, the use of them in this new combination, for which the applicant did not show possession at the time of filing, constitutes new matter. 
Figures Filed 11/13/2018: 
    PNG
    media_image2.png
    583
    581
    media_image2.png
    Greyscale


The evacuation appliance of claim 2 for evacuating a wine bottle, said appliance comprising a plastic cylinder chamber with a base unit above the chamber is not supported by the original disclosure, see above analysis of plastic and plexiglass; see also figure 5 in both the original and the replacement figures.    While figure 3 of the original drawings show a configuration with a base above the vacuum chamber as newly claimed, it is only disclosed as a configuration of the “universal” unit and not specific to use with a wine bottle.  There is no reason to believe that the genus disclosure supports the now claimed specific species since the species in question has a very specific configuration.  

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 7-8 and 10-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
“is repeated for a pre-determined times” (7:2) is indefinite. Note that a (singular) and times (plural) are contrary.  The Specification furthermore describes pre-determined times as a specific number of occurrences (5) and by duration (about 30 minutes).  This creates confusion if the intended scope is addressing a pre-determined number of times or duration of time.
Regarding claim 8 and 11, the recited process step of “will be turned off…and will be opened” is not understood within the claimed scope of the claim from which it depends, each having steps of a vacuum turning off and solenoid valve opening.  The condition of “when a cancel button is pressed” is not a positively recited process.  Note that “will be” - claimed as a future action is not proper as a recited as a process step that is performed given a condition i.e. when a button “is” pressed.  Clarity would be provided by positively reciting the step to be performed in the present tense.  Furthermore note that the process of previously recited includes steps of turning on and off the vacuum source and opening and closing the solenoid valve (see for example sub steps of claim 8) such that when the condition is met i.e. a cancel button is pressed the vacuum source may be off and the valve open.  
Regarding claim 10, it is not clear how applicant intends to further limit the scope of the apparatus of claim 1.  The universal food sealable vacuum container is not a positively recited component of a claimed “system” which further defines the apparatus.  Claim 1 is directed only to an appliance for vacuum evacuating defined by the recited components.  The intended use of a container in the preamble is not considered to limit the structure or operation of the apparatus as claimed and does not “breathe life” into the claimed apparatus.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 is not limiting of the apparatus of claim 1 but rather directed towards a container, which the apparatus might operate upon.   This structure does not further limit the claim as it is related to an intended use of the claimed apparatus.   This accessory does not change the structure of the apparatus of claim 1 or the manner in which the apparatus operates.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11-12 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,909,014) in view of Turvey et al. (US 2008/0000204).
Kobayashi et al. disclose an appliance for vacuum evacuating operation on a universal food sealable vacuum container 40 comprising circular base unit 2; comprising housing with valve 10 connected to a vacuum source 22; see col. 3, lines 3-22 however is not considered to house the vacuum source; see figures 1 and 5 depicting separate locations i.e. top and side.  


    PNG
    media_image3.png
    589
    463
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    411
    540
    media_image4.png
    Greyscale


The apparatus also comprises a vacuum chamber 4 comprising a plastic dome 3 placed on top of an airtight with the base unit 2 for controlled air evacuation operation. 
Turvey et al. teach a similar invention comprising a circular base unit comprising control panel comprising a plurality of operation buttons and a plurality of indicating lights on the base unit housing vacuum source 180; solenoid valve 192 and control unit (circuit board) and control panel 160 with operation buttons and LED lights; see figure 15; para. 148; 150, 153.  Note that vacuum source 180 comprises motor 184, which is also connected to drive base 150, which is housed, in the base unit; see para. 119.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing components in/on the base unit housing as claimed and taught by Turvey et al. in the invention to Kobayashi et al. for operative automated control and indication of operations in a compact and user friendly manner.
Regarding operation process steps, Kobayashi discloses placing universal food sealable containers 40 inside the vacuum chamber however note that the evacuation and monitoring process of Kobayashi et al. is performed by a manually pumped bellows body 22 without “turning the vacuum source on” or off and/or with a solenoid valve operation; see col. 4, lines 9+.  Kobayashi discloses operation of inlet valve 10 including opening to quickly de-vacuum chamber 4 for a pre-determined duration and closing the valve i.e. when the internal pressure is equalized to atmospheric pressure and retain the food in the container 40 in a vacuum state; see col. 5, lines 1+.  The electronic control system of Turvey et al. however is automated by power controls and vacuum control 164 for turning on/off vacuum and monitoring preset level; see para. 148 and evacuation operation utilizing solenoid valve 192 and other solenoids controlling sealing operations; see para. 153, 179, etc.  It would have been obvious to provide automated controls and electronic components for operation as claimed i.e. opening and closing a solenoid valve to de-vacuum the chamber of Kobayashi and reset for further operations.     
Regarding claim 11, Turvey et al. discuss cancelling operations by manually pressing button 161; see para. 183.
Regarding claim 12, three seconds is considered an obvious operational parameter for a valve in the modified invention to Kobayashi et al. for returning the interior pressure to ambient and allowing for release of the upper component. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tarlow (US 2003/0136791).
Tarlow discloses an evacuation appliance comprising base unit 100 comprising a housing 2, vacuum source 14, solenoid valve 8, control unit 11, control panel (considered top surface/panel for control operation button12); vacuum chamber 4 of a cylinder shape with one end open (upper end which is in open communication during operation) and one end closed (bottom);  wherein base unit is considered airtight against the vacuum chamber  4 (note sealed chamber commonly by valves and pneumatic lines) and generally positioned above the chamber as claimed; see figures 3 and 5.  Tarlow does not distinctly provide that vacuum chamber 4 is plastic.  It would have been obvious to one of ordinary skill in the art to provide a plastic vacuum chamber in the invention to Tarlow as commonly within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 4,909,014) in view of Turvey et al. (US 2008/0000204) and further view of Day et al. (US 2018/0162569).
As discussed above Kobayashi discloses an evacuation process including placing food in a universal container with a valve however does not disclose an automated appliance with electronic components operated as claimed and additionally utilized for marinating meat.  Day et al. however disclose a food storage appliance 100 for vacuum packaging products including a control panel 500 with control buttons including lights 512, 517-518; programming considered as claimed with a single, no repeat mode, on/off control and a marinade mode button 552.  Common operation of the device is considered to include placing meat in a container, evacuating or providing a vacuum from a source by motor 520 (when switched on); monitoring a level of pressure within the chamber and de-vacuuming or de-energizing by turning off the vacuum source by a solenoid valve.  The operations are considered performed at preset values as claimed (see para. 28); including keeping packaged meat under a vacuum state for a period of time (see para. 29); and considered performing repeated vacuum and depressurizing operations according to programmed data in a marinating mode; see para. 29-30; and Figures 1 and 5 (also provided above).  

Regarding claim 8, in addition to cancel button 161 of Turvey; Day also provides operation of cancel button 516 is considered provided to perform as claimed; see para. 30.  Note that providing a common button switch to operate a solenoid valve is commonplace in both common normally open (NO) or normally closed (NC) valves.
Note that generalized claim terms such as predetermined durations, periods of time (first and second); and predetermined times are considered taught by the evacuation operation wherein the vacuum pump and/or assembly 520 is operated in various conditions: when powered on; subsequently stopped/de-energized after a preset threshold; venting in an open condition allowing the interior of the chamber to return to atmospheric pressure; and reset in a closed condition for another operation; see para. 29.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include controls and marinating operations as claimed, as taught by Day et al. in the modified invention to Kobayashi et al. for performing a completely marinated meat product.
Regarding the claimed de-vacuuming duration, three seconds is considered an obvious operational parameter for a valve in the modified invention to Kobayashi et al. for returning the interior pressure to ambient and allowing for release of the upper component.  See also discussion of hold and release vacuum cycles of Day et al. Note that discovering the optimum or workable ranges involves only routine skill in the art.

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemme (US 2009/0211202) in view of Turvey et al. (US 2008/0000204) and further view of Day et al. (US 2018/0162569).
Lemme disclose a process for vacuum evacuating a wine bottle comprising a vacuum stopper 42 using an apparatus comprising a vacuum chamber 20 comprising placing the wine bottle 40 inside the chamber; turning a vacuum source 30 on; monitoring the vacuum level as claimed, turning the vacuum source 30 off when the level reaches a preset threshold; see para. 38 and 41.  
Lemme while providing a control unit 34 does not directly disclose with the components including a solenoid valve as claimed as a base unit.  Furthermore, Lemme provides for at least one control switch for controller 34; see para. 48, etc. it is not shown and not considered a control panel.  Turvey et al., discussed supra, teach an evacuation device comprising a base unit comprising control panel 160 comprising a plurality of operation buttons and a plurality of indicating lights on the base unit housing vacuum source 180; solenoid valve 192 and control unit (circuit board) and control panel 160 with operation buttons and LED lights; see figure 15; para. 148; 150, 153.  Note that vacuum source 180 comprises motor 184, which is also connected to drive base 150, which is housed, in the base unit; see para. 119.
Regarding operational duration of the solenoid valve, Lemme discloses operation of release valve 50 prior to opening chamber door 22 considered quick de-vacuuming for a predetermined duration to enable stabilization and door opening. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing components in/on the base unit housing as claimed and taught by Turvey et al. in the invention to Lemme for operative automated control and indication of operations in a compact and user friendly manner.  Note that in the modified invention the control of the solenoid valve of Turvey et al. would operate in the claimed manner i.e. open for a predetermined duration to quickly de-vacuum the chamber, retain wine in a vacuum state and enable door opening prior to closing.
Regarding claim 13, Turvey et al. discuss cancelling operations by manually pressing button 161; see para. 183.  It would have been obvious to one of ordinary skill in the art to provide a cancel button for control of a solenoid valve and ceasing vacuum operations (by opening the valve) in the modified invention to Lemme.
Regarding claim 14, a three second duration is considered an obvious design choice to one of ordinary skill in the art sufficient to enable atmospheric air to return within the chamber in the modified invention to Lemme.  Note that discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed 3/26/21 have been fully considered, and the previous restriction requirement is withdrawn due to being based upon species not part of the original disclosure and has been withdrawn; see new matter discussion supra. Note also that applicant describes configurations of evacuation devices, which the vacuum operation is, the same for all (see Specification pg. 3 or numbered pg. 7, last line) however claims have been examined as discussed supra being directed to an evacuation process and device.  
Regarding the rejections under 35 USC 112(b), see MPEP 2173.02.  During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046 (Fed. Cir. 2002). As stated in MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C.112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir.1993).
See above regarding grammar and interpretation of “a predetermined times”- it is unclear if number of occurrences is being referenced or a duration of time.
Regarding a future operation to be performed, i.e. “will be” is improper, see above.  It is unclear how the recitation provides another additional step to the recited steps of claim 6 including the recited sequence and if all of the steps in claim 6 are to be performed i.e. how the recited sequence is affected by the intended operation.
Regarding claim 10, the container is not part of the appliance and is considered separate statutory subject matter.  Claim 1 is not a system claim reciting both elements in combination but rather only directed to an evacuation apparatus.  Claim 10 is only directed towards a container not the apparatus and further limiting the structure thereof.
 Regarding Kobayashi in view of Turvey, substituting valves is considered within the skill of one of ordinary skill in the art in providing an automated evacuation process. Relative positioning of components is considered within the general skill of one of ordinary skill in the art; see again Turvey para. 119.  Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
One of ordinary skill in the art would reasonably expect a solenoid valve and automated controls to perform in the same manner as taught by Turvey for the same function of selectively evacuating a vacuum chamber.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the operations of Day, see para. 30 discussing a programmed operating mode of repeating cycles of evacuation, hold and release cycles of an evacuation device.  While the device discussed is a wand type device connected to the evacuation apparatus, the operational mode could easily be programmed into the modified invention to Kobayashi to perform the same marinating function in the same sequence.  One of ordinary skill is not an automaton.
The claims fail to distinguish over the prior art as best understood.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also devices of Lemme and Glucksman and control panel for control of a solenoid valve of Chantalat in an evacuating process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1796